297 S.W.3d 663 (2009)
STATE of Missouri, Respondent,
v.
William T. COLEMAN, Appellant.
No. ED 92253.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore, Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.
PER CURIAM.
William Coleman (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of two counts of second degree robbery, Section 569.030 RSMo (2000). Appellant was sentenced as a prior felony offender to a term of ten years' imprisonment on both counts.
Appellant raises three points on appeal. First, Appellant claims the trial court abused its discretion when it prohibited defense counsel from questioning the venire panel about the impact witness identification evidence would have on them. Second, Appellant argues the trial court abused its discretion when it admitted the victims' in and out of court identifications of him in that the identifications were so unduly suggestive as to create a substantial likelihood of misidentification and render the identifications unreliable. Third, Appellant alleges the trial court plainly erred in sentencing him as a prior offender in that he believes the State failed to prove his prior offender status.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).